Appeal from a judgment in favor of the plaintiff and against the defendant jrgon a contract and for the rental of machinery. The contract was for certain work upon a State road job. The claim of the appellant is that the judgment is against the weight of evidence. The judgment was rendered upon conflicting evidence which was submitted to the jury for their determination upon a fair charge by the court to which no exceptions were taken. It was a plain question of fact and this court has no authority to substitute its judgment for the verdict of the jury which was substantiated by the facts. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Schenek and Foster, JJ.